                  Case 4:21-mc-80017-PJH Document 29 Filed 06/17/21 Page 1 of 1
                                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                     )
     In re Application of Forbes Media LLC                          4:21-mc-80017
                                                           Case No: _______________-PJH
                                                       )
 4                                                     )
                                     Plaintiff(s),     )   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
             v.
                                                       )   PRO HAC VICE
 6                                                     )   (CIVIL LOCAL RULE 11-3)
                                                       )
 7
                                     Defendant(s).     )
                                                       )
 8
         I, Grayson Clary                         , an active member in good standing of the bar of
 9    the District of Columbia     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Forbes Media LLC and Thomas Brewster in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Jean-Paul Jassy                         an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      1156 15th Street NW, Suite 1020                        800 Wilshire Boulevard, Suite 800
14    Washington, DC 20005                                   Los Angeles, CA 90017
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (202) 795-9300                                         (310) 870-7048
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    gclary@rcfp.org                                        jpjassy@jassyvick.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 1735810      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 06/16/21                                                 Grayson Clary
22                                                                                 APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Grayson Clary                                    is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
                                                                                             S DISTRICT
27   designated in the application will constitute notice to the party.                  TA
                                                                                           TE           C
                                                                                                                        O
                                                                                             S




                                                                                                                         U
                                                                                            ED




                                                                                                                          RT




     Dated: June 17, 2021                                                                                    ERED
                                                                                        UNIT




                                                                                                        O ORD
28                                                                                               IT IS S
                                                                                                                                R NIA




                                                              UNITED STATES DISTRICT/MAGISTRATEs J. Ham
                                                                                                        ilton JUDGE
                                                                                        NO




                                                                                      e Phylli    Judg
                                                                                                                                FO
                                                                                         RT




                                                                                                                            LI




                                                                                                 ER
                                                                                            H




                                                                                                                        A




                                                                                                                            C
     PRO HAC VICE APPLICATION & ORDER                                                                 N
                                                                                                          D IS T IC T O
                                                                                                                R
                                                                                                                       October 2012
                                                                                                                        F
